Citation Nr: 0404203	
Decision Date: 02/12/04    Archive Date: 02/23/04

DOCKET NO.  95-25 504	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUE

Entitlement to an effective date prior to December 27, 1990, 
for the grant of service connection for post- traumatic 
stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Joseph N. Barron, Attorney


WITNESSES AT HEARING ON APPEAL

The Appellant and his wife


ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The veteran had active service from October 1964 to September 
1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 1993 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Washington, 
D.C., which granted service connection for PTSD and assigned 
a 100 percent evaluation effective December 18, 1991.  The RO 
subsequently granted an effective date of December 27, 1990, 
for the grant of service connection for PTSD.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part. 

REMAND

In July 1997 the Board denied the claim.  The veteran 
appealed that decision to the United States Court of Appeals 
for Veterans Claims (Court) which in June 1999 affirmed the 
Board decision.  On appeal of the decision of the Court, the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit), in January 2001, vacated the Court's 
decision and remanded the case to the Court.  An April 2001 
Order of the Court vacated the Board's July 1997 decision and 
remanded the matter to the Board for readjudication.  

In June 2002 the veteran was notified that the Board was 
undertaking additional development rather than remanding the 
case to the RO.  Specifically, the Board requested additional 
VA medical records dated from January 1980 to the present.  
After the Board received those records in November 2002, 
copies of those medical records were provided to the veteran 
and he was afforded 60 days to submit additional evidence or 
argument in response to the additional evidence.  In November 
2002, the veteran submitted additional argument and exhibits.  

In January 2003 the Board again denied the claim.  The 
veteran appealed that Board decision.  Pursuant to a Joint 
Motion for Remand, a July 2003 Court Order vacated the 
January 2003 Board decision and again remanded the case to 
the Board.  The Joint Motion for Remand indicated that remand 
of the case was required pursuant to the recent decision of 
the Federal Circuit in Disabled Am. Veterans v. Sec'y of 
Veterans Affairs, 327 F.3d 1339 (Fed Cir. 2003) (DAV).  

The Federal Circuit in DAV invalidated a portion of the 
Board's development regulations, specifically 38 C.F.R. 
§ 19.9(a)(2), and (a)(2)(ii).  See DAV, at 1346 - 1349.  
Under the former 38 C.F.R. § 19.9(a)(2), the Board could 
consider additional evidence without having to either remand 
the case to the agency of original jurisdiction (i.e., the 
RO) for initial consideration or, alternatively, by obtaining 
a waiver from the veteran.

VA's General Counsel (GC) since has issued a precedent 
opinion in response.  See VAOPGCPREC 1-2003 (May 21, 2003).  
Briefly stated, the opinion holds that:  

?	the Board retains the authority to develop evidence in 
an appeal, but may not decide the appeal absent a waiver 
of originating agency consideration; 
?	the Board has the authority to obtain such waivers; 
?	the Board has the authority to issue "VCAA letters," 
subject to the limitations set forth in the Court's 
decision; 
?	the Board is not required to identify and readjudicate 
appeals decided under the "development regulations" in 
effect prior to May 1, 2003.

In light of procedural due process concerns as a result of 
the Federal Circuit's partial invalidation of the Board's 
development regulations, the Board must REMAND the claim to 
the RO for the following action:  

1.  The RO should review the claims file.  If any 
development is incomplete, or if an examination 
report does not contain sufficient information, 
take corrective action before readjudicating the 
claim.  38 C.F.R. § 4.2 (2003).  

Assure that all notice and development required 
by the Veterans Claims Assistance Act of 2000 
(VCAA) has been done.  

The RO should readjudicate the issue in light of 
the Board's additional development.  In the 
adjudication, the attention of the RO is drawn to 
the Board's March 2002 Development Memorandum and 
the additional evidence obtained as a result of 
it.  

2.  If after readjudication the claim remains 
denied, prepare a supplemental statement of the 
case (SSOC) and send it to the veteran and his 
representative.  Also provide an appropriate 
period of time to respond.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action until he is further informed.  No inference 
should be drawn regarding the final disposition of the claims 
as a result of this action.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' 


Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
2002) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	L. M. BARNARD
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


